Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

SAFECO CORPORATION

 

and

 

ARTHUR CHONG

 

Dated as of October 14, 2005



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”), dated as of October 14, 2005
(“Effective Date”), between Safeco Corporation, a Washington corporation
(“Safeco”), and Arthur Chong (“Employee”);

 

WHEREAS, Safeco desires to provide for the services and employment of Employee
upon the terms and conditions stated in this Agreement; and

 

WHEREAS, Employee desires to perform services for Safeco upon the terms and
conditions stated in this Agreement;

 

NOW, THEREFORE, for and in consideration of the foregoing premises and for other
good and valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, Safeco and Employee agree as follows:

 

1. EMPLOYMENT

 

Safeco will employ Employee and Employee will accept employment by Safeco as its
Executive Vice President and General Counsel, reporting to Safeco’s Chief
Executive Officer. Employee shall be an executive officer and will have the
authority, subject to Safeco’s Articles of Incorporation and Bylaws, as may be
granted from time to time by Safeco’s Chief Executive Officer and/or the Board
of Directors of Safeco. Employee will perform the duties customarily performed
by the general counsel of a corporation which is, in all respects, similar to
Safeco and such other duties as may be assigned from time to time by Safeco’s
Chief Executive Officer and/or the Board of Directors of Safeco, which relate to
the business of Safeco, its subsidiaries, or any business ventures in which
Safeco or its subsidiaries may participate.

 

2. ATTENTION AND EFFORT

 

Employee will devote all of his entire productive time, ability, attention and
effort to Safeco’s business and will skillfully serve its interests during the
term of this Agreement; provided, however, that Employee may devote reasonable
periods of time to (a) serving on the Board of Directors of other corporations,
if such service would not otherwise be prohibited by Section 7 of this Agreement
and is approved by the Chief Executive Officer and pursuant to Safeco’s Policy
on Outside Directorships, and (b) engaging in charitable or community service
activities, so long as none of the foregoing additional activities materially
interfere with Employee’s duties under this Agreement and are approved or
reported pursuant to Safeco’s Policy on Outside Directorships.

 

-1-



--------------------------------------------------------------------------------

3. COMPENSATION

 

During the term of this Agreement, Safeco agrees to pay or cause to be paid to
Employee, and Employee agrees to accept in exchange for the services rendered
hereunder by him, the following compensation:

 

3.1 Base Salary

 

Employee’s compensation shall consist, in part, of an annual base salary at a
rate of at least Four Hundred Thousand Dollars ($400,000.00) before all
customary payroll deductions. Such annual base salary shall be paid in
substantially equal installments and at the same intervals as other officers of
Safeco are paid. This salary may be, but is not required to be, increased from
time-to-time, subject to and in accordance with the annual compensation review
procedures of Safeco’s Compensation Committee.

 

3.2 Bonuses

 

(a) Employee will be eligible to receive, in addition to the base salary
described above, an annual bonus in an amount to be determined by Safeco’s Chief
Executive Officer. The goals on which Employee’s discretionary bonus for 2005
will be based shall be discussed and agreed upon by and between Employee and
Safeco’s Chief Executive Officer. Employee’s target bonus shall be equal to
seventy per cent (70%) of annual base salary, and his maximum bonus shall be
equal to one hundred forty per cent (140%) of annual base salary. Because it is
anticipated that Employee will be required to forfeit a calendar year 2005 bonus
from his previous employer Employee shall be guaranteed at least the full year
target bonus for 2005. If Safeco terminates Employee’s employment without Cause
(as defined below in Section 6.6) or if Employee terminates his employment for
any reason, each within the timeframe set forth in Section 6.1, Employee shall
receive a pro rated bonus in an amount equal to the target bonus for the year of
termination multiplied by a fraction with a numerator equal to the number of
days during the calendar year during which he was employed and a denominator of
365.

 

(b) Employee will also receive a one-time bonus of $250,000 to be paid on
January 1, 2006.

 

3.3 Restricted Stock Rights

 

Because it is anticipated that Employee will be required to forfeit certain
benefits from his previous employer, Employee shall be entitled to receive a
grant of 16,000 Restricted Stock Rights (the “RSR Award”) effective on date of
hire. The RSR Award shall vest and no longer be subject to forfeiture in four
equal annual

 

-2-



--------------------------------------------------------------------------------

installments beginning one year after the date of grant with unvested portions
of the RSR Award subject to forfeiture upon termination of Employee’s
employment. Notwithstanding the foregoing, the unvested portion of the RSR Award
shall become 100% vested upon termination of Employee’s employment by Safeco
without Cause (as defined below) or by Employee for any reason, each within the
timeframe set forth in Section 6.1, or by reason of Employee’s death or
disability, or upon a Change in Control (as defined in the Change in Control
Severance Agreement referred to in Section 6.5). The RSR Award shall be granted
under and otherwise subject to all the terms and conditions of the Safeco
Long-term Incentive Plan of 1997, as amended, and the agreement evidencing the
award.

 

3.4 Other Equity Grants

 

Under Safeco’s current Long Term Incentive Plan, Employee will be eligible for
an annual equity grant, with a target economic value equal to 195% of salary,
with a maximum economic value of 260% of salary. Employee shall also be entitled
to participate in any future equity compensation programs of Safeco on the same
basis as other executives; provided that awards to Employee, if any, under such
programs, will be made in the sole discretion of Safeco’s Chief Executive
Officer.

 

4. BENEFITS

 

4.1 Retirement and Savings Plans

 

During Employee’s employment with Safeco, Employee shall be entitled to
participate in all defined contribution plans and defined benefit plans,
including excess benefit or supplemental retirement plans or agreements,
maintained by Safeco, as now or hereinafter in effect, that are applicable to
Safeco’s employees generally or to its executive officers, subject to and on a
basis consistent with the terms, conditions and overall administration of such
plans, programs and arrangements. Benefits payable under such plans shall
commence pursuant to the terms of such plans.

 

4.2 Other Benefit Programs

 

During Employee’s employment with Safeco, Employee will be entitled to
participate, subject to and in accordance with applicable eligibility
requirements, in all other employee benefit plans, programs and arrangements of
Safeco, as now or hereinafter in effect, that are applicable to the Safeco’s
employees generally or to its executive officers (including, but not limited to,
all Safeco relocation policies), as the case may be, subject to and on a basis
consistent with the terms, conditions and overall administration of such plans,
programs and arrangements, and subject to Section 4.1. Except as otherwise
provided in Section 4.1, to the extent that there is a period of

 

-3-



--------------------------------------------------------------------------------

employment required for purposes of eligibility or participation with respect to
full benefit coverage under any employee benefit program other than referred to
in Section 4.1, Employee shall be deemed to have met such requirement as of the
Effective Date of this Agreement.

 

4.3 Vacation and Other Leaves

 

Employee shall be entitled to paid vacation of no less than 20 days per calendar
year and other paid absences, whether for holidays, illness, or any similar
purposes, in accordance with policies applicable generally to executive officers
of Safeco.

 

4.4 Expenses

 

Employee shall be entitled to receive reimbursement for all reasonable and
customary expenses incurred by him in performing services under this Agreement,
including all expenses of travel and accommodations while away from his
residence on business or at the request of and in the service of Safeco;
provided, however, that such expenses are incurred, accounted for and approved
in accordance with the policies and procedures established from time-to-time by
Safeco.

 

4.5 Legal Fees

 

Safeco shall pay directly or reimburse Employee for reasonable legal fees and
expenses not to exceed $10,000 00 incurred by Employee in connection with the
negotiation and preparation of this Agreement and review of the benefits to be
granted hereunder.

 

5. TERMINATION

 

Employment of Employee pursuant to this Agreement may be terminated as follows,
but in any case, the provisions of Sections 3.2, 3.3, 6.1 and 7 hereof shall
survive the termination of this Agreement and the termination of Employee’s
employment hereunder:

 

5.1 By Safeco

 

With or without Cause (as defined below), Safeco may terminate the employment of
Employee at any time during the term of employment upon giving Notice of
Termination (as defined below in Section 5.4).

 

-4-



--------------------------------------------------------------------------------

5.2 By Employee

 

Employee may terminate his employment at any time, for any reason, upon giving
Notice of Termination.

 

5.3 Automatic Termination

 

This Agreement and Employee’s employment hereunder shall terminate automatically
upon the death or total disability of Employee. The term “total disability” as
used herein shall mean Employee’s inability to perform the duties set forth in
Section 1 hereof for a period of sixty (60) consecutive days or periods
aggregating one hundred five (105) calendar days in any 12-month period as a
result of physical or mental illness, loss of legal capacity or any other cause
beyond Employee’s control, unless Employee is granted a leave of absence.
Employee and Safeco hereby acknowledge that Employee’s ability to perform the
duties specified in Section 1 is of the essence of this Agreement. Termination
hereunder shall be deemed to be effective (a) at the end of the calendar month
in which Employee’s death occurs or (b) immediately upon a determination by the
Board of Directors of Safeco of Employee’s total disability, as defined herein.

 

5.4 Notice

 

The term “Notice of Termination” shall mean at least sixty (60) days’ written
notice of termination of Employee’s employment, during which period Employee’s
employment and performance of services will continue; provided, however, that
Safeco may, upon notice to Employee and without reducing Employee’s compensation
during such period, excuse Employee from any or all of his duties during such
period. The effective date of the termination of Employee’s employment hereunder
shall be the date on which such 60 -day period expires.

 

6. TERMINATION PAYMENTS

 

In the event of termination of the employment of Employee, all compensation and
benefits set forth in this Agreement shall terminate except as specifically
provided in this Sections 3.2, 3.3 and 6:

 

6.1 Termination by Safeco without Cause or by Employee for any reason within
Defined Period

 

If Safeco gives notice of termination of Employee’s employment without Cause or
if Employee gives notice of termination of his employment for any reason within
180 days after the first day of employment of the successor to Chief Executive
Officer Michael S. McGavick, Employee shall be entitled to receive
(a) termination

 

-5-



--------------------------------------------------------------------------------

payments equal to eighteen months’ annual base salary and pro rated target bonus
as described in Section 3.2(a) hereof, (b) any unpaid annual base salary which
has accrued for services already performed as of the date termination of
Employee’s employment becomes effective and any accrued but unpaid bonus for the
calendar year preceding his termination, (c) full vesting of the unvested
portion of the RSR Award granted pursuant to Section 3.3, vesting to occur
notwithstanding any terms to the contrary contained in the plan under which the
RSR Award was granted or subsequent amendments or changes in policy, and
(d) relocation to the San Francisco area under Safeco’s standard relocation
policy for executive officers including, without limitation, the purchase by
Safeco of his house in Seattle and, in the event Employee sustains loss on sale
of his home in Seattle, payment by Safeco of the difference between the purchase
and sale price of the house; and (e) payment by Safeco of Employee’s COBRA
premiums if Employee applies under COBRA to continue group medical coverage for
himself and his dependents, or, if Employee obtains other medical insurance
coverage for himself and his dependents, payment by Safeco of the premiums for
said insurance in an amount not to exceed the amount of COBRA premiums, for the
lesser of twelve months following the effective date of separation from Safeco
or until Employee becomes eligible for substantially similar coverage from a
subsequent employer. If Employee is terminated by Safeco for Cause, Employee
shall not be entitled to receive any of the foregoing benefits, other than those
set forth in clause (b) above.

 

6.2 Termination by Employee

 

In the case of the termination of Employee’s employment by Employee subsequent
to 180 days after the first day of employment of the successor to Chief
Executive Officer Michael S. McGavick, Employee shall not be entitled to any
payments hereunder, other than those set forth in clause (b) of subsection 6.1
hereof.

 

6.3 Limitation on Termination Payments

 

Except as expressly provided in this Agreement, Employee’s rights upon
termination of employment will be governed by Safeco’s standard policy and
practice, or as determined by Safeco’s Chief Executive Officer, provided that
such determination provides Employee with benefits no less favorable than those
under Safeco’s standard policy and practice. Termination payments, if any, are
payable contingent upon Employee’s execution of a waiver and release (other than
exclusions for indemnification pursuant to any policies of insurance and or the
provisions of Safeco’s By-Laws or Articles of Incorporation) of claims arising
out of his employment and/or the termination of his employment with Safeco, in
return for which Safeco agrees to execute a mutual waiver and release of claims
against Employee arising out of his employment.

 

-6-



--------------------------------------------------------------------------------

6.4 Payment Schedule

 

All payments of base pay under this Section 6 shall be made to Employee at the
same interval as payments of salary were made to Employee immediately prior to
termination, and bonus payments will be paid in a lump sum at the time that
annual bonuses are generally paid to other executives of Safeco but in no event
later than April 15 of the following year.

 

6.5 Termination in Connection With a Change in Control

 

Contemporaneously with the execution of this Agreement, Safeco and Employee
shall execute a Change in Control Severance Agreement (the “Change in Control
Agreement”), a true and correct copy of which is attached hereto as Exhibit A.
In circumstances constituting a Change in Control, as defined in the Change in
Control Agreement, Employee’s rights upon termination of employment will be
governed by the terms of the Change in Control Agreement; provided however, if
the Change in Control occurs within 180 days of the first day of employment of
the successor to Chief Executive Officer Michael S. McGavick, Employee shall
receive any benefits provided by Section 6.1 if not otherwise provided pursuant
to the Change in Control Agreement. The parties acknowledge that the Change in
Control Agreement may need to be modified in the future to comply with new
Section 409(A) of the Internal Revenue Code (added to the Code pursuant to the
Jobs Creation Act of 2004) but such modifications will not diminish the benefits
to which Employee is entitled unless Employee receives substantially comparable
benefits in substitution.

 

6.6 Cause

 

Wherever reference is made in this Agreement to termination being with or
without Cause, “Cause” shall mean the occurrence of one or more of the following
events:

 

(a) Failure or refusal to carry out the lawful duties of Employee described in
Section 1 of this Agreement or any directions of the Chief Executive Officer or
the Board of Directors of Safeco or any committee of the Board, which directions
are reasonably consistent with the duties herein set forth to be performed by
Employee (other than as a result of illness, accident, or other physical or
mental incapacity); provided that if Employee’s failure or refusal of
performance is susceptible of cure within a 30 day period and, if cured within
that period will not cause material harm to Safeco, Employee will, before
termination for Cause, be provided with written notice of his failure or refusal
of performance and given a

 

-7-



--------------------------------------------------------------------------------

period of 30 days to cure, following which his employment will be terminated for
Cause only if Employee has thereafter failed to remedy such failure to perform;

 

(b) Conviction of Employee of a state or federal criminal law involving the
commission of a crime against Safeco or a felony involving moral turpitude or a
violation of 18 U.S.C. § 1033, including the entry of a guilty or nolo
contendere plea;

 

(c) Conduct by Employee that constitutes willful gross neglect or willful gross
misconduct in carrying out his duties, resulting, in either case, in material
harm to Safeco, monetarily or otherwise, unless Employee reasonably believed in
good faith that such act or non-act was in or not opposed to the best interests
of Safeco; or

 

(d) Current use by Employee of illegal substances; fraud or misrepresentation by
Employee; any incident materially compromising Employee’s reputation or ability
to represent Safeco with the public.

 

7. NONCOMPETITION AND NONSOLICITATION

 

7.1 Applicability

 

This Section 7 shall survive the termination of Employee’s employment with
Safeco.

 

7.2 Scope of Competition

 

Employee agrees that he will not, directly or indirectly, during his employment
and for a period of one year from the date on which his employment with Safeco
terminates for any reason, or this Agreement expires, be employed by, consult
with, be a director of or otherwise perform services for, own, manage, operate,
join, control or participate in the ownership, management, operation or control
of or be connected with, in any manner, any Competitor. A “Competitor” shall
include any entity which, directly or indirectly, competes with Safeco or
produces, markets, distributes or otherwise derives benefit from the production,
marketing or distribution of products or services which compete with products
then produced or services then being provided or marketed, by Safeco or which
Safeco is then actually preparing to market, in each case within the
geographical area of the United States, unless released from such obligation in
writing by Safeco’s Board of Directors. Employee shall be deemed to be related
to or connected with a Competitor if such Competitor is (a) a partnership in

 

-8-



--------------------------------------------------------------------------------

which he is a general or limited partner or employee, (b) a corporation or
association of which he is a shareholder, officer, employee or director, or
(c) a partnership, corporation or association of which he is a member,
consultant or agent; provided, however, that nothing in this Agreement shall
prevent the purchase or ownership by Employee of shares which constitute less
than one percent of the outstanding equity securities of a publicly or privately
held corporation, if Employee had no other relationship with such corporation;
and further provided however, that in the event Employee’s employment is
terminated by Safeco or Employee, each for any reason and within the timeframe
set forth in Section 6.1, Sections 7.1 and 7.2 will not apply to Employee or his
employment subsequent to Safeco.

 

7.3 Scope of Nonsolicitation

 

Employee shall not directly or indirectly solicit, influence or entice, or
attempt to solicit, influence or entice, any employee or consultant of Safeco to
cease his relationship with Safeco or solicit, influence, entice or in any way
divert any customer, distributor, partner, joint venturer or supplier of Safeco
to do business or in any way become associated with any Competitor. This
Section 7.3 shall apply during the time period and geographical area described
in Section 7.2.

 

7.4 Assignment of Intellectual Property

 

Except for professional lectures, writings, speeches prepared by Employee that
do not disclose any proprietary information of Safeco, all concepts, designs,
machines, devices, uses, processes, technology, trade secrets, works of
authorship, customer lists, plans, embodiments, inventions, improvements or
related work product (collectively “Intellectual Property”) which Employee
develops, conceives or first reduces to practice during the term of his
employment hereunder or within one year after the termination of his employment
hereunder or the expiration of this Agreement, whether working alone or with
others, shall be the sole and exclusive property of Safeco, together with any
and all Intellectual Property rights, including, without limitation, patent or
copyright rights, related thereto, and Employee hereby assigns to Safeco all of
such Intellectual Property. “Intellectual Property” shall include only such
concepts, designs, machines, devices, uses, processes, technology, trade
secrets, customer lists, plans, embodiments, inventions, improvements and work
product which (a) relate to Employee’s performance of services under this
Agreement, to Safeco’s field of business or to Safeco’s actual or demonstrably
anticipated research or development, whether or not developed, conceived or
first reduced to practice during normal business hours or with the use of any
equipment, supplies, facilities or trade secret information or other resource of
Safeco or (b) are developed in whole or in part on Safeco’s time or developed
using Safeco’s equipment, supplies, facilities or trade secret information, or
other resources of Safeco, whether or not the work product

 

-9-



--------------------------------------------------------------------------------

relates to Safeco’s field of business or Safeco’s actual or demonstrably
anticipated research.

 

7.5 Disclosure and Protection of Inventions

 

Employee shall disclose in writing all concepts, designs, processes, technology,
plans, embodiments, inventions or improvements constituting Intellectual
Property to Safeco promptly after its or their development. At Safeco’s request
and at Safeco’s expense, Employee will assist Safeco or its designee in efforts
to protect all rights relating to such Intellectual Property. Such assistance
may include, without limitation, the following: (a) making application in the
United States and in foreign countries for a patent or copyright on any work
products specified by Safeco; (b) executing documents of assignment to Safeco or
its designee of all of Employee’s right, title and interest in and to any work
product and related intellectual property rights; and (c) taking such additional
action (including, without limitation, the execution and delivery of documents)
to perfect, evidence or vest in Safeco or its designee all right, title and
interest in and to any Intellectual Property and any rights related thereto.

 

7.6 Nondisclosure; Return of Materials

 

During the term of his employment with Safeco and following termination of
Employee’s employment with Safeco, Employee will not disclose (except as
required by his duties to Safeco) any concept, design, process, technology,
trade secret, customer list, plan, embodiment, or invention, any other
Intellectual Property or any other confidential information, whether patentable
or not, of Safeco of which Employee becomes informed or aware during his
employment, whether or not developed by Employee. In the event of the
termination of his employment with Safeco, Employee will return all documents,
data and other materials of whatever nature, including, without limitation,
drawings, specifications, research, reports, embodiments, software and manuals
to Safeco which pertain to his employment with Safeco or to any Intellectual
Property and shall not retain or cause or allow any third party to retain
photocopies or other reproductions of the foregoing.

 

7.7 Equitable Relief

 

Employee acknowledges that the provisions of this Section 7 are essential to
Safeco, that Safeco would not enter into this Agreement if it did not include
this Section 7 and that damages sustained by Safeco as a result of a breach of
this Section 7 cannot be adequately remedied by damages, and Employee agrees
that Safeco, notwithstanding any other provision of this Agreement, including,
without limitation, Section 13 hereof, and in addition to any other remedy it
may have under this Agreement or at law, shall be entitled to injunctive and
other equitable relief to

 

-10-



--------------------------------------------------------------------------------

prevent or curtail any breach of any provision of this Agreement, including,
without limitation, this Section 7.

 

7.8 Effect of Violation

 

Employee and Safeco acknowledge and agree that additional consideration has been
given for Employee entering into this Section 7, such additional consideration
including, without limitation, certain provisions for termination payments
pursuant to Section 6 of this Agreement. Violation by Employee of this Section 7
shall relieve Safeco of any obligation it may have to make such termination
payments, but shall not relieve Employee of his obligations, as required
hereunder, not to compete.

 

7.9 Definition of Safeco

 

For purposes of subsection 7.2 and subsection 7.3 hereof, “Safeco” shall include
all subsidiaries of Safeco, Safeco’s and any business ventures in which Safeco,
its subsidiaries may participate.

 

8. REPRESENTATIONS AND WARRANTIES

 

In order to induce Safeco to enter into this Agreement, Employee represents and
warrants to Safeco as follows:

 

8.1 No Violation of Other Agreements

 

Neither the execution nor the performance of this Agreement by Employee will
violate or conflict in any way with any other agreement by which Employee may be
bound, or with any other duties imposed upon Employee by corporate or other
statutory or common law.

 

8.2 Patents, Etc.

 

Employee has prepared and attached hereto as Schedule 1 a list of all
inventions, patent applications and patents made or conceived by Executive prior
to the date hereof, which are subject to prior agreement or which Employee
desires to exclude from this Agreement, or, if no such list is attached,
Employee hereby represents and warrants to Safeco that there are no such
inventions, patent applications or patents.

 

9. INDEMNIFICATION

 

Employee shall be indemnified by Safeco to the extent permitted by applicable
law and as provided by Article XII of Safeco’s Bylaws.

 

-11-



--------------------------------------------------------------------------------

10. FORM OF NOTICE

 

All notices given hereunder shall be given in writing, shall specifically refer
to this Agreement and shall be personally delivered or sent by telecopy or other
electronic facsimile transmission or by registered or certified mail, return
receipt requested, at the address set forth below or at such other address as
may hereafter be designated by notice given in compliance with the terms hereof:

 

If to Employee:

   Arthur Chong     

[such address as may appear in the personnel

records of Safeco or such other address as

Employee may specify in writing]

If to Safeco:

  

Secretary

Safeco Corporation

Safeco Plaza

Seattle, WA 98185

 

If notice is mailed, or if notice is personally delivered or sent by telecopy or
other electronic facsimile transmission, it shall be effective upon receipt.

 

11. ASSIGNMENT

 

(a) This Agreement is personal to Employee and shall not be assignable by
Employee. Subject to the provisions of this Agreement, Safeco may assign its
rights hereunder to (a) any corporation resulting from any merger, consolidation
or other reorganization to which Safeco is a party or (b) any corporation,
partnership, association or other person to which Safeco may transfer all or
substantially all of the assets and business of Safeco existing at such time.
All of the terms and provisions of this Agreement shall be binding upon and
shall inure to the benefit of and be enforceable by the parties hereto and their
respective successors and permitted assigns.

 

12. WAIVERS

 

No delay or failure by either party in exercising, protecting or enforcing any
of its or his rights, titles, interests or remedies under this Agreement, and no
course of dealing or performance with respect thereto, shall constitute a
waiver. The express waiver by a party of any right, title, interest or remedy in
a particular instance or circumstance shall not constitute a waiver thereof in
any other instance or

 

-12-



--------------------------------------------------------------------------------

circumstance. All rights and remedies shall be cumulative and not exclusive of
any other rights or remedies.

 

13. ARBITRATION

 

In the event a dispute arises in connection with this Agreement, Safeco and
Employee agree to submit the dispute to non-binding mediation by a mediator
selected and paid for by Safeco. Should such mediation not result in resolution
of the dispute, subject to the provisions of Section 7.7 of this Agreement, any
controversies or claims arising out of or relating to this Agreement shall be
fully and finally settled by arbitration in accordance with the Commercial
Arbitration Rules of the American Arbitration Association then in effect (the
“AAA Rules”), conducted by one arbitrator either mutually agreed upon by Safeco
and Employee or chosen in accordance with the AAA Rules, except that the parties
thereto shall have any right to discovery as would be permitted by the Federal
Rules of Civil Procedure for a period of 90 days following the commencement of
such arbitration and the arbitrator thereof shall resolve any dispute which
arises in connection with such discovery. Safeco and Employee shall share
equally the arbitration fees and be responsible for the costs, expenses and
attorneys’ fees incurred on their own behalf.

 

14. AMENDMENTS IN WRITING

 

No amendment, modification, waiver, termination or discharge of any provision of
this Agreement, nor consent to any departure therefrom by either party, shall in
any event be effective unless the same shall be in writing, specifically
identifying this Agreement and the provision intended to be amended, modified,
waived, terminated or discharged and signed by Safeco and Employee, and each
such amendment, modification, waiver, termination or discharge shall be
effective only in the specific instance and for the specific purpose for which
given. No provision of this Agreement shall be varied, contradicted or explained
by any oral agreement, course of dealing or performance or any other matter not
set forth in an agreement in writing and signed by Safeco and Employee.

 

15. APPLICABLE LAW

 

This Agreement shall in all respects, including all matters of construction,
validity and performance, be governed by, and construed and enforced in
accordance with, the laws of the state of Washington, without regard to any
rules governing conflicts of laws.

 

-13-



--------------------------------------------------------------------------------

16. SEVERABILITY

 

If any provision of this Agreement shall be held invalid, illegal or
unenforceable in any jurisdiction, for any reason, including, without
limitation, the duration of such provision, its geographical scope or the extent
of the activities prohibited or required by it, then, to the full extent
permitted by law (a) all other provisions hereof shall remain in full force and
effect in such jurisdiction and shall be liberally construed in order to carry
out the intent of the parties hereto as nearly as may be possible, (b) such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision hereof, and (c) any court or
arbitrator having jurisdiction thereover shall have the power to reform such
provision to the extent necessary for such provision to be enforceable under
applicable law.

 

17. HEADINGS

 

All headings used are for convenience only and shall not in any way affect the
construction of, or be taken into consideration in interpreting, this Agreement.

 

18. COUNTERPARTS

 

This Agreement, and any amendment or modification entered into pursuant to
Section 14 hereof, may be executed in any number of counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute one and the same
instrument.

 

19. ENTIRE AGREEMENT

 

This Agreement on and as of the date hereof together with the Change in Control
Agreement attached hereto as Exhibit A constitute the entire agreement between
Safeco and Employee with respect to the subject matter hereof and all prior or
contemporaneous oral or written communications, understandings or agreements
between Safeco and Employee with respect to such subject matter are hereby
superseded and nullified in their entireties.

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and entered into this Agreement on
the date set forth above.

 

/s/ Arthur Chong

Arthur Chong

 

Safeco Corporation By  

/s/ Michael S. McGavick

   

    Michael S. McGavick

   

    Chief Executive Officer

 

-15-



--------------------------------------------------------------------------------

SCHEDULE 1

 

[None]



--------------------------------------------------------------------------------

Exhibit A

Change in Control Agreement

 

-2-